FIRST DIVISION
                                DOYLE, C. J.,
                         PHIPPS, P. J., and BOGGS, J.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules


                                                                  November 4, 2015




In the Court of Appeals of Georgia
 A15A1100, A15A1101. ROBERTS et al. v. FIRST GEORGIA
     COMMUNITY BANK et al. (two cases)


      PHIPPS, Presiding Judge.

      First Georgia Community Bank (“First Georgia”) filed in the Superior Court

of Butts County a complaint on contract for deficiency judgment, naming as

defendants Metropolitan Home Builders, Inc. (“MHB”), Grady A. Roberts, III,

Individually (“Roberts”), and Sandra A. Murray, a/k/a Sandra M. Roberts,

Individually (“Murray”). In Case No. A15A1100, Roberts and Murray appeal from

an order of contempt. In Case No. A15A1101, Roberts and Murray appeal from an

order granting a motion they had filed for a supersedeas bond. Because the appellants

failed to object below about the specific issues they assert on appeal, and the issues
were neither raised nor ruled on by the trial court, we affirm the judgments from

which the appellants appeal.

      The appellate record shows the following. In April 2010 and November 2008,

service of process was perfected as to Roberts and MHB, respectively. After MHB

was served, it filed an answer, defenses, and counterclaim1; Roberts did not. On May

17, 2013, First Georgia filed a motion for default judgment against Roberts. On June

12, 2013, service of process was perfected as to Murray. On July 8, 2013, the trial

court granted First Georgia’s motion for default judgment against Roberts.

      On October 22, 2014, relying on OCGA §§ 9-11-372 and 9-11-69,3 First

Georgia filed a motion to compel and for sanctions (and a supporting brief),

requesting the trial court to issue an order compelling Roberts and Murray to comply

with post-judgment discovery and imposing sanctions for their refusal to appear for

noticed depositions and to produce documents listed in a subpoena that had been


      1
       The appellate record reflects that Roberts, as “CEO”, signed loan agreements
on behalf of MHB.
      2
       OCGA § 9-11-37 (providing remedies for the failure of a party to make
discovery).
      3
        OCGA § 9-11-69 (pertinently providing that the “[p]rocess to enforce a
judgment for the payment of money shall be a writ of execution”; and that a judgment
creditor may propound discovery in aid of a judgment or execution).

                                         2
served upon them. The appellate record does not reflect that either Roberts or Murray

responded to First Georgia’s motion to compel and for sanctions. On November 12,

2014, the trial court entered an order granting First Georgia’s motion to compel and

for sanctions. Appellants voiced no objection, and the appellate record does not

reflect that either appellant complained that they had not received notice of the

motion or of the court’s order thereon.

      On January 7, 2015, the trial court entered an order finding Roberts and Murray

in contempt of court for failure to comply with the order entered on November 12,

2014. In the January 7, 2015 order, Roberts and Murray were ordered to be confined

for a period of 20 days, or until they purged themselves of contempt by paying the

amount they had been ordered to pay in the November 12, 2014 order and by

scheduling their respective depositions.

                                Case No. A15A1100

      1. Roberts and Murray timely filed a notice of appeal from the January 7, 2015

contempt order, giving rise to Case No. A15A1100. In their sole enumerated error,

Roberts and Murray contend that “[i]t was clearly erroneous for the trial Court to

grant the Motion to Compel and Sanctions when there was no final judgment



                                           3
pursuant to OCGA § 9-11-54[4].” Roberts and Murray further assert in their appeal

brief that the trial court erred in granting the motion to compel and for sanctions when

there was no final judgment pursuant to OCGA § 9-11-58 (b).5 However, Appellants

failed to raise these issues below; they did not appear for a noticed hearing; they filed

no brief in response to First Georgia’s motion to compel and for sanctions which was

filed more than a year after they both had been served with process in the case; they

did not otherwise object in any manner to either the motion or to the trial court’s



      4
          OCGA § 9-11-54 (b) pertinently provides: “When . . . multiple parties are
involved [in an action], the court may direct the entry of a final judgment as to one
or more but fewer than all of the claims or parties only upon an express determination
that there is no just reason for delay and upon an express direction for the entry of
judgment. In the absence of such determination and direction, any order or other form
of decision, however designated, which adjudicates fewer than all the claims or the
rights and liabilities of fewer than all the parties shall not terminate the action as to
any of the claims or parties, and the order or other form of decision is subject to
revision at any time before the entry of judgment adjudicating all the claims and the
rights and liabilities of all the parties.” See Stasco Mechanical Contractors v.
Williamson, 157 Ga. App. 545, 546 (278 SE2d 127) (1981) (“[i]f the alleged liability
is joint, a default judgment should not be entered against a defaulting defendant until
all of the defendants have defaulted; or if one or more do not default then, as a
general proposition, entry of judgment should await an adjudication as to the liability
of the nondefaulting defendant(s)”).
      5
        OCGA § 9-11-58 (b) requires the filing of a civil case disposition form before
the entry of a judgment by the clerk of court. See Horesh v. DeKinder, 295 Ga. App.
826, 830 (1) (673 SE2d 311) (2009) (a prevailing party cannot collect on or enforce
a judgment until the judgment is entered in compliance with OCGA § 9-11-58 (b)).

                                           4
judgment thereon; and they made no issue below, nor do they on appeal, as to

whether they had received notice of the motion and order.

            Generally, no matter how erroneous a ruling of a trial court might
      be, a litigant cannot submit to a ruling or acquiesce in the holding, and
      then complain of the same on appeal. He must stand his ground.
      Acquiescence deprives him of the right to complain further. That is, a
      party cannot ignore that which he or she thinks to be error, take a chance
      on a favorable outcome, and complain later.6


      Our appellate courts are courts for the correction of errors of law
      committed in the trial court. Routinely, this Court refuses to review
      issues not raised in the trial court. To consider the case on a completely
      different basis from that presented below would be contrary to the line
      of cases holding, “He must stand or fall upon the position taken in the
      trial court.” Fairness to the trial court and to the parties demands that
      legal issues be asserted in the trial court. Although under the “right for
      any reason” rule this court will affirm the correct ruling of a trial court
      on grounds not addressed below, we do not apply a “wrong for any
      reason” rule to reverse incorrect rulings on issues not raised or ruled
      upon in the trial court.7

      6
        King v. GenOn Energy Holdings, 323 Ga. App. 451, 452 (1) (747 SE2d 15)
(2013) (citation omitted).
      7
       Alston & Bird LLP v. Mellon Ventures II, L. P., 307 Ga. App. 640, 648 (6) (b)
(706 SE2d 652) (2010) (punctuation and footnote omitted); see generally Designs
Unlimited v. Rodriguez, 267 Ga. App. 847-848 (601 SE2d 381) (2004); Lowery v.
Atlanta Heart Assoc., P. C., 266 Ga. App. 402, 404-405 (2) (597 SE2d 494) (2004).

                                          5
      Appellants failed to object below about the order to compel and for sanctions,

and “thus did not give the trial court opportunity to correct the alleged error.”8 A party

“may not idly sit by and watch when possible error is presented and on appeal claim

error. It is necessary, in order to make the same a basis for appellate review that

opposing counsel make proper objection or invoke some ruling of the court.”9

Consequently, in this case the appellants’ failure to object and preserve the issue for

appellate review deprives the appellants of the right to complain on appeal.10 The

claims of error on appeal were neither raised nor ruled on below, and there is nothing

for us to review.11


      8
          King, supra.
      9
          DOT v. Brannan, 278 Ga. App. 717, 719 (629 SE2d 481) (2006).
      10
           See King, supra; Lamb v. Javed, 303 Ga. App. 278, 280 (1) (692 SE2d 861)
(2010).
      11
         See Wyatt Processing, LLC v. Bell Irrigation, Inc., 298 Ga. App. 35, 36 (679
SE2d 63) (2009) (“On appeal, this court does not review issues which were not raised
and ruled on below.”) (citation and punctuation omitted); Francis v. Francis, 279 Ga.
248, 249 (611 SE2d 45) (2005) (“the failure to make an objection which is both
timely and specific is treated as a waiver. The rule is that the scope of review is
limited to the scope of the ruling in the trial court as shown by the trial record and
cannot be enlarged or transformed through a process of switching (or) shifting.”)
(citation and punctuation omitted); Crippen v. Outback Steakhouse Intl., 321 Ga.
App. 167, 170 (1) (741 SE2d 280) (2013) (“Issues presented for the first time on
appeal furnish nothing for us to review, for this is a court for correction of errors of

                                            6
      Even assuming, without deciding, that the default judgment against Roberts

was not a final order, given that no disposition of First Georgia’s claims against MHB

or against Murray had been entered,12 and given that no civil case disposition form

had been filed,13 the appellants fail to present any basis to reverse the trial court’s

judgment. Pursuant to OCGA § 9-11-69, “in aid of [a] judgment or execution, [a]

judgment creditor . . . may . . . [e]xamine any person, including the judgment debtor

by taking depositions or propounding interrogatories; . . . [or] [c]ompel the

production of documents or things[.]” And pursuant to OCGA § 9-11-37, a party may

apply for an order compelling discovery and for the imposition of sanctions for failure

to comply with discovery requests; and a trial court may make such orders and take

actions specified by that Code section. Appellants cite no authority, and we have

found none, stating that a trial court is authorized to grant a post-judgment motion to

compel discovery and to impose sanctions for failure to respond to discovery requests



law committed by the trial court where proper exception is taken. One may not
abandon an issue in the trial court and on appeal raise questions or issues neither
raised nor ruled on by the trial court.”) (footnote omitted); Smith v. Cisco, 316 Ga.
App. 871, 878-879 (4) (730 SE2d 583) (2012).
      12
           See Lord v. Holland, 282 Ga. 890, 892-894 (2) (655 SE2d 602) (2008).
      13
           See Horesh, supra.

                                          7
in an action against joint defendants only after the entry of a judgment adjudicating

liability as to all defendants, or only after a civil case disposition form has been

filed.14

                                       Case No. A15A1101

         2. After Roberts and Murray filed their notice of appeal giving rise to Case No.

A15A1100, the trial court entered on January 29, 2015, an order granting a motion

they had filed for a supersedeas bond. Roberts and Murray timely filed a notice of

appeal from the January 29, 2015 order granting a supersedeas bond, giving rise to

Case No. A15A1101. Their appeal brief is identical to the appeal brief filed in Case

No. A15A1100; the same error is enumerated on appeal, and the same assertions are

made. As determined above,15 there is nothing for us to review regarding the claims

of error raised on appeal.16

         Judgments affirmed. Doyle, C. J., and Boggs, J., concur.



         14
        See e. g., Horesh, supra 829 (1) (“As a matter of statutory law, the question
of when a judgment is entered for purposes of OCGA § 5-6-34 is not controlled by
OCGA § 9-11-58 (b).”).
         15
              See Division 1, supra.
         16
              See Wyatt Processing, LLC, supra; Francis, supra; Crippen, supra; Smith,
supra.

                                              8